DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statements filed June 19, 2019, June 19, 2019 and July 16, 2019 are acknowledged. Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The disclosure is objected to because of the following informalities: Paragraph 92, line 2, typographical error, change "sued" to -- used --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, in regards to Claims 1-3 and 6-12, the claim preamble is directed to a system, but only a processor is claims and a single component does not comprise a system. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to identifying an optimized position of a starting point in a pressure ratio curve using a series of pressure ratio values. 
The limitation of generating a pressure ratio curve using the series of pressure ratio values and identifying a stepped change in the curve (Claims 1, 13 and 18), using regressive windows and thresholds (Claims 2, 3, 6-12) and output to a display a visual representation of the pressure ratio curve (Claims 4, 5 and 13-20) are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while identifying an optimized position of a starting point in a pressure ratio curve using a series of pressure ratio values  require non-abstract elements, such as "guidewire", "pullback mechanism", controller, processors, sensors, models and displays, these are routinely used in in the art and can be viewed as an insignificant extra-solution data gathering step.  
Moreover, data manipulation itself is not a practical application, and the practical application itself needs to be explicitly recited in the claim (not just capable of being used as part of one). Still further, this judicial exception is not integrated into a practical application because the claims merely identifying an optimized position of a starting point in a pressure ratio curve using a series of pressure ratio values  and does not utilize the identification in a practical application.  
Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving, creating, computing, identifying, obtaining and generating appears to be no more than mere instructions to apply the exception 
Viewed separately and in combination as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea.  Accordingly, the non-abstract elements are not sufficient to ensure that the claims amount to significantly more than the abstract idea.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20160157787 to Merritt et al. (Merritt) in view of Matsuo, Akiko et al. “Visualization of the improvement of myocardial perfusion after coronary intervention using motorized fractional flow reserve pullback curve.” Cardiovascular intervention and therapeutics vol. 33,2 (2018) (Matsuo) and US20180354106 to Moore (Moore). Since Merritt was cited in Applicant's IDS, a copy of the reference is not enclosed.  

In regards to Claims 1-3, 6-13 and 16-20, , Merritt teaches a system for evaluating a vessel of a patient (abstract, figure 4, system 150; [0077]; system 150 implements a method of evaluating a vessel system of a patient to identify and classify a lesion; see figure 11, method 1000), the system comprising: 
a processor (figure 4, computing device 172; [0039]-[0040]) configured to: 
obtain a first series of pressure measurements from a first instrument within the vessel over a time period while the first instrument is moved longitudinally through the vessel from a first position to a second position ([0078], i.e. pressure based diagnostic measurements from a second instrument; see also figure 4, instrument 152 and [0038]; [0046]; and [0080]); 
obtain a second series of pressure measurements from a second instrument positioned within the vessel over the time period while the second instrument remains in a fixed longitudinal position within the vessel ([0078], i.e. pressure based diagnostic measurements from a first instrument; see also figure 4, instrument 175, and [0041]); 

generate a pressure ratio curve for the time period using the series of pressure ratio values (figure 9 and [0068], i.e. illustration of the pressure ratio over time); but does not explicitly teach a) identifying a general position of a starting point of the stepped change by identifying a change in the pressure ratio values within a first window along the pressure ratio curve that is above a first threshold change value; and b) identifying an optimized position of the starting point by identifying a change in the pressure ratio values within a second window along the pressure ratio curve that is above a second threshold change value, wherein the second window is smaller than the first window, and the second threshold change value is smaller than the first threshold change value.

Matsuo teaches identifying a general position of a starting point of the stepped change by identifying a change in the pressure ratio values within a first window along the pressure ratio curve that is above a first threshold change value for the purpose of determining physiological lesion length (see entire document, for example Fig. 1 and page 101, col. 1 "Calculation of indices in pullback tracing analysis" and page 102, col. 1, "Statistical analysis".  

More specifically, Matsuo further teaches "The physiological lesion was defined based on the difference between two inflection points on pullback tracing, while the physiological lesion length (PLL) was calculated based on the frame counts (frame rate: 100 frame per second). The ratios of Pd to Pa (Pd/Pa) at the distal and proximal inflection points were recorded as the distal and proximal Pd/Pa. The difference between the distal and proximal Pd/Pa was calculated as the lesion delta FFR (lesion DFFR)" (see entire document, for example page 101, col. 1) such that one of ordinary skill in the art would be motivated to identify an optimized position of the starting point and ending point to determine an 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure measurement and imaging system taught by Merritt with identifying a general position of a starting point of the stepped change by identifying a change in the pressure ratio values within a first window along the pressure ratio curve that is above a first threshold change value taught by Matsuo for the predictable purpose of determining physiological lesion length and identifying an optimized position of the starting point by identifying a change in the pressure ratio values within a second window along the pressure ratio curve that is above a second threshold change value, wherein the second window is smaller than the first window, and the second threshold change value is smaller than the first threshold change value for the predictable purpose of providing a graphic assessment and prediction of the benefits of coronary intervention (see MPEP 2144.05 II. ROUTINE OPTIMIZATION, A. Optimization Within Prior Art Conditions or Through Routine Experimentation).  An example of optimization is taught by Moore (see entire document, for example para. 0027 "locate a value on a curve" and Claim 1) and only routine experimentation would be needed to adapt such optimization to Merritt in view of Matsuo.  

In regards to Claims 4 and 5, Mutsuo teaches a display, and wherein the processor is configured to output to the display a visual representation of the pressure ratio curve, a starting point indicator at the optimized position of the starting point, an ending point indicator at the optimized position of the ending point, and a step amplitude label showing the difference between the starting point and the ending point (see entire document, for example Fig. 1). 

In regards to Claim 14, Mutsuo teaches a pressure sensing guidewire (see entire document, for example page 99, col. 2 "guidewire").  

In regards to Claim 15, Mutsuo teaches a pullback mechanism, and the pullback mechanism is configured to move the first instrument longitudinally through the vessel from the first position to the second position (see entire document, for example page 99, col. 1 "motorized pullback of the pressure guidewire").  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-10, 12 and 14-16 of copending US Application No. 16/384394 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim an automatic step detection process that includes identifying an optimized position of a starting point in a pressure ratio curve using a series of pressure ratio values.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791